234 Ga. 153 (1975)
215 S.E.2d 2
JACKSON
v.
THE STATE.
29750.
Supreme Court of Georgia.
Submitted March 10, 1975.
Decided April 8, 1975.
*155 K. Reid Berglund, for appellant.
Arthur K. Bolton, Attorney General, Julius C. Daugherty, Jr., Lewis R. Slaton, District Attorney, Carole E. Wall, Assistant District Attorney, for appellee.
JORDAN, Justice.
Rudolph Alphonso Jackson was indicted by a Fulton County Grand Jury on May 15, 1973, for the murder of *154 Johnny Smith. Jackson waived trial by jury and after hearing evidence the Fulton Superior Court Judge found him guilty as charged and sentenced him to life imprisonment.
The appellant appeals his conviction on the general grounds only and after a careful review of the evidence admitted in the trial court we find his contentions to be without merit.
The state's evidence shows that on the morning of May 2, 1973, appellant and the victim picked up two ladies of the evening at an establishment known as Chip's Restaurant. It further shows that they proceeded to the Lincoln Country Club in order to remedy "the beer situation." One of the prostitutes testified that she overheard appellant and the other prostitute discussing plans to rob the decedent, further that when they tried to do so, the decedent pulled a gun from his glove compartment and shots were exchanged ending in Smith's death. The shooting took place in the parking lot of the Lincoln Country Club and two security guards stationed at the club heard the shots. They testified that upon going outside of the club they found the decedent on the ground beside the car, appellant's alleged accomplice going through his pockets, and appellant in the back seat of decedent's car with the murder weapon outside of appellant's window on the ground under the wheel. The police found one hundred and seventy dollars on appellant. Over $1,000 was found in decedent's back pocket, but the evidence shows that he was in the habit of carrying several thousand dollars on his person in two wallets and a "billfolder."
Appellant admits shooting the victim but alleges that it was in self-defense, and denies any part of the robbery, except that he told his alleged accomplice that he wanted nothing to do with a robbery.
The evidence of course must be reviewed on appeal in the light most favorable to the verdict rendered (Green v. State, 123 Ga. App. 286 (180 SE2d 564)), and it appears after studying the record that the evidence was more than sufficient to authorize the trial judge's verdict. Wilburn v. State, 230 Ga. 675 (198 SE2d 857).
Judgment affirmed. All the Justices concur.